The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with John Yun on August 10, 2022.

Regarding Claim 23, the claim is modified as follows:
23.	(Currently Amended) A method of increasing the air velocity of a blower device, comprising the steps of: 
providing a blower having an air tube with a distal end, the distal having an area of effect and a cross sectional area; 
3placing a concentrator at the distal end of an air tube, wherein the concentrator includes a tear-drop [[tear]] shaped guide surface within the air flow path, wherein the concentrator reduces the cross sectional area without reducing the area of effect; and 
turning on the blower device so that air is blown through the air tube, wherein prior to exiting the air tube the air is forced to move around the guide surface thus increasing its velocity.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims after final which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received July 22, 2022 amending Claim 1.  Claims 3, 4, and 9-18 were cancelled.  Claims 19-26 were added.  Claim 23 was modified by Examiner’s Amendment to place Claims 1, 2, 5-8, and 19-26 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 2, 5-8, and 19-26, a search of the prior art does not teach or reasonably suggest the device or method as claimed in the context of the entire scope of the claims, specifically at the least, a guide surface that is tear-drop shaped.  Therefore, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723